Filed 1/21/16 P. v. Brown CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B262910

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. Nos. MA065145,
         v.                                                          MA065172)

ORION DILLON BROWN,

         Defendant and Appellant.



         APPEAL from judgments of the Superior Court of Los Angeles County,
Charles A. Chung, Judge. Affirmed.
         Thomas K. Macomber, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record, we affirm the judgments. We provide the following brief
summation of the factual and procedural history of the case. (People v. Kelly (2006) 40
Cal.4th 106, 110, 124 (Kelly).)
         In case No. MA065145, a 15-count complaint charged Orion Dillon Brown
(Brown) with various drug and firearm offenses that occurred on December 11, 2014, and
January 8, 2015. For the latter date, it was alleged the crimes occurred while Brown was
released from custody on bail or own recognizance. For December 11, 2014, Brown was
charged with possession of heroin and methamphetamine for purposes of sale (counts 1
and 2, respectively). He was also charged with possession of ammunition (count 7),
possession of heroin with a firearm (count 8), and as a felon in possession of a firearm
(counts 3-6). For January 8, 2015, Brown was again charged with the same: possession
of heroin and methamphetamine for purposes of sale (counts 13 and 12, respectively),
possession of ammunition (count 15), possession of heroin with a firearm (count 9), and
as a felon in possession of a firearm (count 14). He was further charged with selling,
transporting, and offering to sell heroin and methamphetamine (counts 10 and 11,
respectively). For both dates, it was further alleged that Brown was personally armed
with a firearm for counts 1, 2, 10, and 11, and that Brown suffered a prior offense within
the meaning of Health and Safety Code section 11370.2, subdivision (a), for counts 1, 2,
10-13.
         In case No. MA065172, a two-count complaint charged Brown with residential
burglary and drug possession that occurred on two separate dates: Specifically, around
January 14-16, 2015, Brown committed residential burglary (count 1) and while Brown
was out on bail or own recognizance. On January 20, 2015, Brown possessed cocaine for
purposes of sale (count 2) and suffered a prior offense within the meaning of Health and
Safety Code section 11370.2, subdivision (a).
         Brown pleaded no contest as to various counts in both cases and admitted various
allegations. The trial court sentenced Brown to 20 years in state prison.

                                             2
       After review of the record, Brown’s court-appointed counsel filed an opening brief
requesting that this court independently review the record to determine whether there are
any arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441–442.) On
November 18, 2015, we directed appointed counsel to immediately send the record on
appeal and a copy of the opening brief to Brown and notified Brown that within 30 days
from the date of the notice he could submit by letter or brief any ground of appeal,
contention or argument he wishes us to consider. To date, we have received no response.
       We have examined the record in accordance with our obligations under Wende,
supra, 25 Cal.3d at pages 436, 441. We are satisfied that Brown received adequate and
effective appellate review of the judgment in this action, that his counsel fully complied
with his responsibilities, and that no arguable issues exist. (Kelly, supra, 40 Cal.4th at
pp. 109–110; Wende, at p. 443.)
                                      DISPOSITION
       The judgments are affirmed.
       NOT TO BE PUBLISHED.


                                                  JOHNSON, J.


We concur:


              CHANEY, Acting P. J.


              LUI, J.




                                              3